DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8, and 15, the applicant claims “calculate a first queue value based on the identified signal phase and timing data for the traffic light associated with the first path through the intersection”. It is not clear to the examiner how a queue could be calculated based the signal phase and timing data for the traffic light. The number of cars is what dictates the queue value and that is independent from the signal phase and timing data for the traffic light. One car could stop at the intersection during the traffic light cycle or twenty cars could stop at the same intersection at a later traffic light cycle. The signal phase and timing for the traffic light didn’t change but the number of cars changed. Accordingly, it is not clear to the examiner how the queue value is 
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims respectively and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of computing traffic data without significantly more. The claim(s) recite(s) identifying a plurality of paths through an intersection, identifying a traffic light cycle and determining traffic congestion based on the amount of vehicles that pass or fail to pass the intersection during said cycle.
The limitations recited above, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example a user observing a traffic light at an intersection can conclude whether traffic is congested or free flowing based on the number of vehicles capable of passing the intersection during a traffic light cycle. If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform both the steps recited above. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims recites an additional element of “cause an update of a map to reflect the traffic indication”. This additional element is insignificant extra solution activity, i.e. post solution activity of creating a result based on computed data. Accordingly, said additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and updating results amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, updating a result based on computed data is well-known, routine and conventional activities. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz US 2002/0077742 A1 (hence Mintz) in view of Kerner et al US 2002/0026277 A1 (hence Kerner).
In re claims 1, 8, and 15, Mintz discloses a system and method for mapping parameters of a traffic congestion (Abstract) and teaches the following:
identify each of a plurality of paths through an intersection (Paragraph 0223); identify signal phase and timing data for a traffic light associated with a first path through the intersection (Paragraphs 0035, 0126-0127, and 0224); calculate a first queue value based on the identified signal phase and timing data for the traffic light associated with the first path through the intersection (Paragraphs 0227 and 0234); estimate a number of vehicles approaching the intersection along the first path that fail to pass through the intersection during a 
However, Mintz doesn’t explicitly teach the following:
provide a traffic indication of a first congestion status of the first path through the intersection in response to the number of vehicles approaching the intersection along the first path that fail to pass through the intersection during the traffic light cycle satisfying the first queue value; provide a traffic indication of a free flow status of the first path through the intersection in response to the number of vehicles approaching the intersection along the first path that fail to pass through the intersection during the traffic light cycle failing to satisfy the first queue value
Nevertheless, Kerner discloses a method for evaluating a traffic situation for a traffic network with traffic-controlled network nodes and roadway sections connecting them, based on traffic data obtained by reporting vehicles moving in the traffic (Paragraph 0002) and teaches the following:
provide a traffic indication of a first congestion status of the first path through the intersection in response to the number of vehicles approaching the intersection along the first path that fail to pass through the intersection during the traffic light cycle satisfying the first queue value; provide a traffic indication of a free flow status of the first path through the intersection in response to the number of vehicles approaching the intersection along the first path that fail to 
It would have been obvious one having ordinary skills in the art at the time the invention was made to have modified the Mintz reference to include whether a state of subsaturation or supersaturation exists for the particular roadway section, as taught by Kerner, in order to provide an improved method for determining one or more traffic parameters indicative of the traffic situation particularly for traffic networks in highly populated areas (Kerner, Paragraph 0009).

In re claims 2, 9, and 16, Mintz teaches the following:
calculate a second queue value based on the identified signal phase and timing data for a traffic light associated with a first path through the intersection; and provide a traffic indication of a second congestion status of the first path through the intersection in response to the number of vehicles approaching the intersection along the first path that fail to pass through the intersection during the traffic light cycle satisfying the second queue value (Paragraph 0202)
In re claims 5, 12, and 19, Mintz teaches the following:
wherein the first queue value is calculated based, at least in part, on one or more of road width of the first path, lane number along the first path, function class of a road of the first path, or time of day (Paragraph 0196)
In re claims 7, and 14, Mintz teaches the following:
wherein causing the apparatus to identify each of a plurality of paths through an intersection comprises causing the apparatus to map-match probe 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Kerner as recited above and further in view of Traffic conditions on Google Maps (NPL provided by the examiner and relied upon, hence Google).
In re claims 3, 10, and 17, the combination of Mintz and Kerner discloses the claimed invention as recited above but doesn’t explicitly teach the following:
highlight the first path through the intersection in a green color in response to the traffic indication reflecting a free flow status of the first path through the intersection; highlight the first path through the intersection in a yellow color in response to the traffic indication reflecting a first congestion status of the first path through the intersection; and highlight the first path through the intersection in a red color in response to the traffic indication reflecting a second congestion status of the first path through the intersection
Nevertheless, Google discloses traffic conditions on maps and teaches the following:
highlight the first path through the intersection in a green color in response to the traffic indication reflecting a free flow status of the first path through the intersection; highlight the first path through the intersection in a yellow color in response to the traffic indication reflecting a first congestion status of the first path through the intersection; and highlight the first path through the intersection 
It would have been obvious one having ordinary skills in the art at the time the invention was made to have modified the Mintz reference to include the traffic illustrations, as taught by Google, in order to make it easy for everyone to differentiate traffic states based on different colors (Google, second paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakakibara et al US 2014/0149029 A1 discloses a simulator engine unit for performing computation on the basis of a formula representing a movement model for a vehicle, a traffic volume calculation unit for calculating a generated traffic volume and a removed traffic volume on the basis of a given OD traffic volume, an estimated congestion length calculation unit for calculating (estimating) an estimated congestion length for each link on the basis of the calculated traffic volume thereof, an origin and destination generation unit for generating an origin traffic volume and an destination traffic volume to adjust the estimated congestion length on the basis of the difference between the estimated congestion length and the measured congestion length, a storage unit for storing predetermined information, and an evaluation condition setting unit for setting evaluation conditions for evaluating the traffic various quantities metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.